DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT” of March 4, 2021 (“Amendment”) responsive to the Non-Final Office Action of September 4, 2020 (“NFOA”). As to the Amendment’s attachments, the Amendments to the Specification and the Replacement Drawings have been accepted and entered and have led to the withdrawal of the objections to the Specification and the Drawings made in the NFOA, yet a Specification objection still remains.
                   Status of Claims
In the Amendment, claims 1-5, 7, 10-15, 17 & 20 have been currently amended. As a result, the 35 U.S.C. 112(b) rejection of claims 1-20 made in the NFOA have been withdrawn as overcome: yet new such rejections arise, as seen below. Accordingly, claims 1-20 are pending and have been rejected. The claim rejections and responses to Applicants’ arguments are below.
Specification
The disclosure is objected to because of the following informalities: 
On page 34, para. [00108], first line, “threat of donor’s going” should be “threat donors going”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1 & 11, the limitation “a request for resources” (recited in the paragraph beginning “constructing…” in claim 1 and “said processing device further configured to construct…” in claim 11) is in contradiction to all instances of the limitation “the plurality of the requests for resources” and thus indefinite. As a result, the above limitation should be “a plurality of requests for resources”. Alternatively, the limitation can be kept as “a request for resources” as long as all subsequent limitations reciting “the plurality of the requests for resources” is changed to “the request for resources”.
As to claim 1, it is uncertain whether the method steps are being performed by a piece of hardware (e.g., processor) or human operator, so such should be added to each method step.
As to claim 1, the limitations in the paragraph beginning “applying a pairing algorithm…” of “requests for resources” in “for resources to one or more of the requests for resources” should be “the plurality of the requests for resources”, “the offers for resources” in “match each of the offers for resources to” should be “the plurality of the offers for resources” and “the plurality of requests for resources” in “wherein the plurality of requests for resources are broken down” should be “the plurality of the requests for resources” for consistency.
As to claim 11, the limitations in the paragraph beginning “said processing device further configured to apply…” of “the offers for resources” in “match each of the offers for resources to” should be “the plurality of the offers for resources” and “the plurality of requests for resources” in “wherein the plurality of requests for resources are broken down” should be “the plurality of the
As to claims 4-5, 10, 14-15 & 20, same issues as above for the limitation “the plurality of the requests for resources” e.g., these limitations are fine and can be kept if “a request for resources” in claims 1 & 11 is changed to “a plurality of requests for resources”. If instead “a request for resources” is kept in claims 1 & 11, and all subsequent recitations of “plurality of the requests for resources” is changed to “the request for resources”, then these limitations in the dependent claims reciting “the plurality of the request for resources” should be consistently changed to “the request for resources”. Also in claim 15, “the requests for resources” is recited.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for allocating resources, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as receiving a plurality of offers for resources, transmitting the plurality of the offers for resources to a blockchain network entity, constructing a request for resources, transmitting the plurality of the requests for resources to the blockchain network entity, and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “computerized method for allocating resources”) is directed to a process in the instant case. The limitations of “receiving a plurality of offers for resources; transmitting the plurality of the offers for resources to a blockchain network [entity], wherein the plurality of the offers for resources are structured as a first set of transaction requests; constructing a request for resources; transmitting the plurality of the requests for resources to the blockchain network [entity], wherein the plurality of the requests for resources are structured as a second set of transaction requests; and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol, wherein the matched offers and requests are each recorded to a blockchain as a block, wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a plurality of offers for resources, transmitting the plurality of the offers for resources to a blockchain network entity, constructing a request for resources, transmitting the plurality of the requests for resources to the blockchain network entity, and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) interacting with a plurality of offers for resources, a blockchain network, a first set of transaction requests, a request for resources, a plurality of requests for resources that can be broken down into sub-requets, a second set of transaction requests, a pairing algorithm, a binary, iterative decision tree, a Raft Consensus protocol, a blockchain having a block having a header, a subheader, a signed header from a bank, a signed body, and a match that prevents non-repudiation (which all comprise abstract information, abstract static and/or programmable data, abstract software code, and/or executable instructions or algorithms), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the implicit processor to perform all the steps. A plain reading of FIGS. 1 & 2 as well as their associated descriptions in e.g., paragraphs [0035]-[00119] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., paras. [00117] (“It is noted that the processing device can be any suitable device, such as a computer, server, mainframe, processor, microprocessor, PC, tablet, smartphone, or the like. The processing devices can be used in combination with other suitable components, such as a display device (monitor, LED screen, digital screen, etc.), memory or storage device, input device (touchscreen, keyboard, pointing device such as a mouse), wireless module (for RF, Bluetooth, infrared, WiFi, etc.)”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The implicit processor is also recited at a high-level of generality, e.g., as generic technical architectures, and processors performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the implicit processor of independent claim 1, independent claim 11 also contains the generic computing components of: a system and a processing device.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the implicit processor (claim 1), the system (claim 11), and the processing device (claim 11) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 11 based on similar reasoning and rationale.
Dependent claims 2-10 & 12-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 12, the limitations of “The method of claim 1, wherein the plurality of the offers for resources are a donation to a charity” (claim 2), and “The system of claim 11, wherein the plurality of the offers for resources are a donation to a charity” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the offers for resources in a method for allocating resources.
In claims 3 & 13, the limitations of “The method of claim 1, wherein the plurality of the offers for resources are structured as an SQL-like query” (claim 3), and “The system of claim 11, wherein the plurality of the offers for resources are structured as an SQL-like query” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations also further describe the offers for resources in a method for allocating resources.
In claims 4 & 14, the limitations of “The method of claim 1, wherein the plurality of the requests for resources are comprised of one or more parameters to build a specification” (claim 4), and “The system of claim 11, wherein the plurality of the requests for resources are comprised of one or more parameters to build a specification” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the requests for resources in a method for allocating resources.
In claims 5 & 15, the limitations of “The method of claim 4, further comprising extracting labels from the plurality of the requests for resources' specifications, wherein said labels are used to match the request for resources to the offer for resources” (claim 5), and “The system of claim 14, wherein the processing device further extracts labels from the plurality of the requests for resources' specifications, wherein said labels are used to match the request for resources to the offer for resources” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., extracting/extract steps) in a method for allocating resources.
In claims 6 & 16, the limitations of “The method of claim 1, further comprising verifying and recording vendor invoices to the blockchain” (claim 6), and “The system of claim 11, wherein the processing device further verifies and records vendor invoices to the blockchain” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., verifying/verifies and recording/records steps) in a method for allocating resources.
In claims 7 & 17, the limitations of “The method of claim 1, wherein the decision tree is comprised of one or more nodes, wherein the nodes are comprised of categories for allocating the plurality of the offers for resources” (claim 7), and “The system of claim 11, wherein the decision tree is comprised of one or more nodes, wherein the nodes are comprised of categories for allocating the plurality of the offers for resources” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the decision tree (and what it comprises) in a method for allocating resources.
In claims 8 & 18, the limitations of “The method of claim 1, further comprising transmitting resources in the blockchain through a bank transaction” (claim 8), and “The system of claim 11, wherein the processing device further transmits resources in the blockchain through a bank transaction” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., transmitting/transmits steps) in a method for allocating resources.
In claims 9 & 19, the limitations of “The method of claim 8, wherein the bank transaction is processed using a bank authorization code to determine the status of the transaction” (claim 9), and “The system of claim 18, wherein the bank transaction is processed using a bank authorization code to determine the status of the transaction” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the bank transaction (and how it is processed) in a method for allocating resources.
In claims 10 & 20, the limitations of “The method of claim 1, further comprising providing spending reports that summarize the matched plurality of the offers for resources and the plurality of the requests for resources” (claim 10), and “The system of claim 11, wherein the processing device further provides spending reports that summarize the matched plurality of the offers for resources and the plurality of the requests for resources” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., providing/provides steps) in a method for allocating resources.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen et al., U.S. Pat. Pub. 2018/0276710 A1 (“Tietzen”) in view of Schvey et al., U.S. Pat. Pub. 2018/0349621 A1 (“Schvey”).
As to claim 1, Tietzen teaches, suggests and discloses a “computerized method for allocating resources” (see, e.g., Tietzen, Abstract (“A loyalty program method for incenting a registered customer to conduct a transaction with a registered merchant.”); para. [0218] (“various security methods and technologies for restricting access to resources of the loyalty system 26 to those authorized to do so by the operator of the loyalty system 26 may be used”) “comprising:”
 “receiving a plurality of offers for resources”. See, e.g., Tietzen, paras. [0146] (“In some circumstances the card issuer and the merchants of the loyalty system 26 may choose to offer special offers/prizes (e.g. incentives) through the merchants and the loyalty system 26. The card issuer or merchant, through the loyalty system 26, may configure the conditions under which this occurs. Typically, the incentives are associated with conditional transactions with merchants (e.g. the purchase of a particular good or service is required in order to receive the special offer or prize); [0229] (“received offers”); Abstract (“The method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant.”); [0002], [0013]-[0015], [0091], [0095], [0098]-[0099], [0109], [0115]-[0116], [0122], [0124], passim (discussing offers, predicting offers and receiving offers).
“transmitting the plurality of the offers for resources to a blockchain network, wherein the plurality of the offers for resources are structured as a first set of transaction requests”. See, e.g., Tietzen, paras. [0907] (“It is intended that blockchain be used within the alternative implements of such loyalty systems, merchant system, card issuer systems, and charity systems.”); [0908] (“The alternative implements of such loyalty systems, merchant system, card issuer systems, and charity systems are intended to use blockchain technology in a payment system to facilitate payments between two parties by using transaction requests as a proxy to boost the speed of transactions. When a request for payment is made, it is sent to a blockchain-based system for either approval or rejection based on various factors, including a risk analysis.”).
“constructing a request for resources”. See, e.g., Tietzen, para. [0908] (“In one such implementation of a payment network using a blockchain, a request, by the payment network, is prepared to complete a transaction from an account associated with a payer digital wallet for entry on a blockchain. The request includes an amount and payee address associated with a payee digital wallet… In another implementation, a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain. The request may include an amount and payee address associated with a payee digital wallet.”).
“transmitting the plurality of the requests for resources to the blockchain network, wherein the plurality of the requests for resources are structured as a second set of transaction requests”. See, e.g., Tietzen, para. [0908] (“The request is sent, by the payment network, to the blockchain using a blockchain interface. The request is approved by the payment network. An adjustment is made, by the payment network, of a balance of the payer digital wallet and a balance of the payee digital wallet to reflect approval of the request by writing the transaction to the blockchain… The system may also send the request to the blockchain using a blockchain interface…may approve or decline the request [and] may further adjust a balance of the payer a balance of the payee to reflect approval of the request.”). 
“applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the offers for resources to one or more of the plurality of the requests for resources…, wherein the matched offers and requests are each recorded to a blockchain as a block…”. See, e.g., Tietzen, paras. [0094] (“Systems and methods described herein may match redemptions to incentives.”); [0116] (“In a still further implementation, supercomputer 20 can use one or more artificial intelligence engines assist loyalty system 26 in matching redemptions to incentives.”); [0324] (“Recommendation engine 60 may recommend incentives based on such matches, e.g., by recommending an incentive to all merchants in a particular merchant category to be offered to all customers in a particular customer category.”); [0526] (similar disclosure); [0084] (“Implementations may employ many types of artificial intelligence and statistical techniques that can be used to engage in predictive modeling or data mining in the optimization of incentives. For example, there are several methods including, but not limited to neural networks, decision trees”); [0114] (“Each artificial intelligence engine operated by the supercomputer 20 can be a multilayer perceptron (MLP) neural network, another multilayer neural network, a decision tree”); [0908] (“An adjustment is made, by the payment network, of a balance of the payer digital wallet and a balance of the payee digital wallet to reflect approval of the request by writing the transaction to the blockchain…In another implementation, a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain…The adjustment may include writing the transaction to the blockchain…The blockchain provides enhanced security by each block holding individual transactions and the results of any blockchain executables. Each block may contain a timestamp and a link to a previous block.”).
However, Tietzen does not specifically or expressly disclose “applying a pairing algorithm…to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol” and “wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation” as recited by claim 1.
Schvey cures this deficiency because Schvey teaches, suggests and discloses the above-recited limitations of claim 1, specifically:
“applying a pairing algorithm…to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol”. See, e.g., Schvey, paras. [0038] (“consensus logic 306 used to implement the consensus algorithm used by the system to validate messages and blocks [pairing algorithm]…the system uses a Raft consensus algorithm, although other consensus algorithms may be implemented by logic 306.”); [0059] (“the validating nodes proceed to validate the message through a consensus process, such as a Raft consensus protocol”); [0062] (“the consensus process used by the system is a byzantine fault tolerant (BFT) Raft consensus process, as shown [further described in this paragraph in detail]”).
“wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body”. See, e.g., Schvey, FIG. 4, paras. [0046] (“FIG. 4 provides a representation of a block 400 in the privately subspaced blockchain, according to an embodiment of the invention. Each block serves as a repository for data and includes a link to the previous block in the privately subspaced blockchain. Each block 400 includes a header 402 that has state information which is used to validate the contents of the block. As described in greater detail herein, the header includes a global hash value that is based on one or more underlying hash values that correspond to subspaces and other data in the block [subheader]… The header further includes a message root, which is a summary of all messages contained in the block, and which updates based on events triggered by the contents of the privately subspaced blockchain. Each subspace includes, in addition to the subspace's state root, the subspace's message root, receipt root, and amount of "gas" used for the execution (i.e., the number of computational steps for the transaction execution). The message root and receipt root are tree root hashes that update based on events triggered by the addition of messages and receipts, and are based on the data contained in those messages and receipts [also subheader and/or signed header from a bank]… The header further includes cryptographic signatures which are used to validate the block [signed header from a bank]. Each block further includes a data payload that is divided into one or more subspaces, for example subspaces A, B, through N [signed body].”); [0042] (“Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks [signed body] in the privately subspaced blockchain…signing key…for signing blocks [same]”); [0056] (“The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures…[and] verifying the signatures on the message or block [same].”); [0074] (“For example, this validation data may be a version of the block 622 that contains the complete block header (including signature from the server node 606 [same, signed body], message root, and state root”); claim 19 (“wherein the header further comprises one or more cryptographic signatures which are used to validate the distributed data structure [subheader, header signed by bank, and/or signed body]”).
“wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation”. See, e.g., Schvey, paras. [0003]-[0004], [0046], [0049] (discussing “integrity” of blockchains or preventing non-repudiation); [0006] (“the novel data structures and management thereof provide the advantage of distributed, consensus-based verification of data payload (subspace) integrity [same]…[and] data structure integrity is maintained [same]”); [0062] (describing the Raft consensus process in detail, nodes e.g. node A from validating nodes A-E or sub-requests become candidate nodes and engage in a voting process and “to ensure the integrity of the voting process all confirmation[] votes by followers are signed by the node generating the vote and all follower vote signatures are validated” to achieve a match that prevents non-repudiation); [0063] (“Once a leader is elected among validating nodes for a particular block or for a particular domain, the nodes may continue with the transaction validation and block creation process within the subspace [e.g. sub-request, and further disclosures involving the subspace also disclose the sub-request]”); [0069] (“In certain circumstances, simply deleting the data payload may make the data object susceptible to efforts to brute force efforts to recover the data, such as by guessing the removed values until a matching hash is found. For example, if the blockchain is only used for one type of contract, and the only fields in the contract are date and value, the attacker could generate tree nodes matching that contracts bytecode with all reasonable combinations of date and value, until a matching hash is found [achieving a match that prevents non-repudiation or data integrity on a blockchain].”); [0076] (“matching engine 1620 [same]”); [0078] (“matching and confirmation service provider 1812 [same]”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tietzen’s disclosure of most of a method for allocating resources with Schvey’s disclosure of “applying a pairing algorithm…to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol” and “wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation” in order to teach, suggest and disclose all of the limitations of claim 1. The motivation to combine Tietzen and Schvey would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of a Raft Consensus protocol, having a block in a blockchain comprise a header, subheader, signed header from a bank and a signed body, and breaking down a plurality of requests or data into sub-requests by a pairing algorithm to achieve matches that prevent non-repudiation or ensure data integrity in the known method for allocating resources) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Tietzen with Schvey would be particularly advantageous in combining systems, “methods and technologies for restricting access to resources” (Tietzen, para. [0218]) with methods and systems for using “a Raft consensus protocol” (Schvey, paras. [0059]) in order to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 11, Tietzen in view of Schvey also teaches, suggests and discloses a “system for allocating resources comprising: a processing device configured to receives a plurality of offers for resources, and transmit the plurality of the offers for resources to a blockchain network, wherein the plurality of the offers for resources is-are structured as a first set of transaction requests; said processing device further configured to construct a request for resources, and transmit the plurality of the requests for resources to the blockchain network, wherein the plurality of the requests for resources are structured as a second set of transaction requests; and said processing device further configured to apply a pairing algorithm to match the plurality of the offers for resources to the plurality of the requests for resources, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus Protocol, wherein the matched offers and requests are each recorded as a block to a blockchain, and wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation.” See Tietzen in view of Schvey above for the nearly identical limitations in claim 1. For “system”: see, e.g., Tietzen, para. [0002]. For “processing device”: see, e.g., Tietzen, para. [0117] & FIG. 2 (“microprocessor 12”).
As to claims 2 & 12, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 2 & 12 depend from, and also teach their limitations of “The method of claim 1, wherein the plurality of the offers for resources are a donation to a charity” (claim 2), and “The system of claim 11, wherein the plurality of the offers for resources are a donation to a charity” (claim 12). See, e.g., Tietzen, paras. [0021] & FIG. 4, [0022] & FIG. 5 (describing “charity system”); [0067] & FIG. 49 (“an example interface for display on a cardholder device to provide information regarding a charity and a donation”); [0098] (“Charity Assessment Data Sources (e.g., Charity Navigator, Guidestar, Cause ratings, Cause expense ratio”); [0099] (“The likelihood that an incentive offered to a cardholder will influence the cardholder to transact with a merchant because that merchant will make a donation to a charity in the cardholder's community…the merchant will make a donation to a community charity”); [0232] (“the offer may indicate that ‘We know that you found this product online with one merchant but here is an offer from a different merchant at the same price who will make a donation of 10% to the charity of your choice”); [0241]-[0245], [0247]-[0251], [0482], [0486] (“charity system 80”, “charity utility 76”); [0277], [0279], [0281], [0354]-[0355], [0357], [0447]-[0449], [0519], [0532], [0601], [0662], [0827], [0835], [0838]-[0839], [0841], [0884], [0885], [0900], [0907]-[0909] (charity campaign, charity event, donations to charity, charity’s engagement, (particular) charity, merchant/product/charity, charity donations, charity branding, charity web site, charity systems).  
As to claims 3 & 13, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 3 & 13 depend from, and also teach their limitations of “The method of claim 1, wherein the plurality of the offers for resources are structured as an SQL-like query” (claim 3), and “The system of claim 11, wherein the plurality of the offers for resources are structured as an SQL-like query” (claim 13). See, e.g., Tietzen, paras. [0121] (“MySQL™…SQL… Loyalty system 26 may include a conventional database engine (not shown) for accessing database 32, e.g., using queries formulated using a conventional query language such as SQL, OQL, or the like”); [0138] (“SQL data files”); [0237] (“For example, when database 32 is an SQL database, each of the rules may be defined as an SQL query”); [0664] (“As noted, the incentive criteria (IncentiveCriteria data field in Table III) may be defined as a SQL query or business rule, and stored in such form. The SQL query or business rule may be automatically generated by loyalty system 26 with parameters of reflecting the incentive criteria selected by the user.”); [0681] (“As noted, the alert criteria (AlertCriteria data field in Table IV) may be defined as a SQL query or business rule, and stored in such form. The SQL query or business rule may be automatically generated by loyalty system 26 with parameters of reflecting the alert criteria selected by the user.”). 
As to claims 4 & 14, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 4 & 14 depend from, and also teach their limitations of “The method of claim 1, wherein the plurality of the requests for resources are comprised of one or more parameters to build a specification” (claim 4), and “The system of claim 11, wherein the plurality of the requests for resources are comprised of one or more parameters to build a specification” (claim 14). See, e.g., Tietzen, paras. [0102], [0115], [0183], [0190], [0195], [0447], [0664], [0679], [0681] (parameters set by merchants or in customer/merchant profiles).  
As to claims 5 & 15, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 4 & 14, as shown above, which claims 5 & 15 depend from, and also teach their limitations of “The method of claim 4, further comprising extracting labels from the plurality of the requests for resources' specifications, wherein said labels are used to match the request for resources to the offer for resources” (claim 5), and “The system of claim 14, wherein the processing device further extracts labels from the plurality of the requests for resources' specifications, wherein said labels are used to match the request for resources to the offer for resources” (claim 15). See, e.g., Tietzen, paras. [0100] (“A semantic engine may be used to generate related interest labels”); [0462] (“visual identifier labelled products”). 
As to claims 6 & 16, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 6 & 16 depend from, and also teach their limitations of “The method of claim 1, further comprising verifying and recording vendor invoices to the blockchain” (claim 6), and “The system of claim 11, wherein the processing device further verifies and records vendor invoices to the blockchain” (claim 16). See, e.g., Tietzen, paras. [0460] (“In some embodiments, the system may control and enable the display of a heart group visual identifier on a printed or electronic receipt generated for a transaction at a merchant.”); [0464] (“In some examples, upon verifying purchased product data, the system can collect donation commitments from a manufacturer/supplier directly (and donations generated from other purchases on the same receipt can be collected from the merchant).”).
As to claims 7 & 17, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 7 & 17 depend from, and also teach their limitations of “The method of claim 1, wherein the decision tree is comprised of one or more nodes, wherein the nodes are comprised of categories for allocating the plurality of the offers for resources” (claim 7), and “The system of claim 11, wherein the decision tree is comprised of one or more nodes, wherein the nodes are comprised of categories for allocating the plurality of the offers for resources” (claim 17). See, e.g., Tietzen, paras. [0084], [0114] (disclosing decision trees); Smith, paras. [0071], [0074], [0094], [0102]-[0103], [0128]-[0132], passim (disclosing nodes of various types).
As to claims 8 & 18, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 8 & 18 depend from, and also teach their limitations of “The method of claim 1, further comprising transmitting resources in the blockchain through a bank transaction” (claim 8), and “The system of claim 11, wherein the processing device further transmits resources in the blockchain through a bank transaction” (claim 18). See, e.g., Tietzen, paras. [0097]-[0098], [0226], [0467], [0479]-[0480], [0491], [0517], [0837], [0885], [0908] (discussing “bank data”, “merchant acquirer banks and the issuer consumer banks”, “bank affiliations”,  “acquiring bank system 320”, “bank account”, “footprint of the bank” and “third-party banking institution”); Smith, para. [1021] (“A digital wallet is a system that allows an individual to make an electronic payment for a transaction. The digital wallet may be linked to a bank account”)
As to claims 9 & 19, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 8 & 18, as shown above, which claims 9 & 19 depend from, and also teach their limitations of “The method of claim 8, wherein the bank transaction is processed using a bank authorization code to determine the status of the transaction” (claim 9), and “The system of claim 18, wherein the bank transaction is processed using a bank authorization code to determine the status of the transaction” (claim 19). See, e.g., Tietzen, paras. [0512] (“The transaction initiating device 310 may receive as one or more input(s) or otherwise customer information such as a customer identifier, account number or customer payment information such as credit/debit card number, an expiry date, security code(s), or any other information required to conduct a transaction with the customer.”); [0515] (“For example, a non-limiting example of transaction data can include a transaction amount, a time/date, an MID, a customer card number, a card expiry date, and a card security code.”).
As to claims 10 & 20, Tietzen in view of Schvey teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 10 & 20 depend from, and also teach their limitations of “The method of claim 1, further comprising providing spending reports that summarize the matched plurality of offers for resources and the plurality of the requests for resources” (claim 10), and “The system of claim 11, wherein the processing device further provides spending reports that summarize the matched plurality of the offers for resources and the plurality of the requests for resources” (claim 20). See, e.g., Tietzen, para. [0127] (“Loyalty system 26 further includes a reporting utility or transaction data reporting 36, which may be further linked to the cardholder benefits processing utility 30 and database 32 to provide various reports of interest to merchants, merchant acquirers, card issuers and cardholders. For example, transaction data reporting 36 may permit merchants, merchant acquirers and card issuers to generate reports on measured performance of benefits or incentives provided to them by the loyalty system 26 in their sphere of interest.”); [0130], [0144], [0146], [0181]-[0183], [0185]-[0186], [0189], [0218]-[0220], [0529], [0553], [0896] (spending reports).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' assertions on pages 8-13 of the Amendment under the heading of “Rejections Under § 101” that the 35 U.S.C. 101 rejection should be withdrawn under the 2019 Patent Eligibility Guidance ("2019 PEG"), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “computerized method for allocating resources”) is directed to a process in the instant case. The limitations of “receiving a plurality of offers for resources; transmitting the plurality of the offers for resources to a blockchain network [entity], wherein the plurality of the offers for resources are structured as a first set of transaction requests; constructing a request for resources; transmitting the plurality of the requests for resources to the blockchain network [entity], wherein the plurality of the requests for resources are structured as a second set of transaction requests; and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol, wherein the matched offers and requests are each recorded to a blockchain as a block, wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a plurality of offers for resources, transmitting the plurality of the offers for resources to a blockchain network entity, constructing a request for resources, transmitting the plurality of the requests for resources to the blockchain network entity, and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) interacting with a plurality of offers for resources, a blockchain network, a first set of transaction requests, a request for resources, a plurality of requests for resources that can be broken down into sub-requets, a second set of transaction requests, a pairing algorithm, a binary, iterative decision tree, a Raft Consensus protocol, a blockchain having a block having a header, a subheader, a signed header from a bank, a signed body, and a match that prevents non-repudiation (which all comprise abstract information, abstract static and/or programmable data, abstract software code, and/or executable instructions or algorithms), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 11 based on similar reasoning and rationale, contrary to Applicants’ contention on pages 8-11 of the Amendment that the claims are not directed to a method of organizing human activity, defined as an “ineligible abstract idea” in the 2019 PEG. 
Example 42 is also readily distinguishable from the present claims because Example 42 involved improvement to the technology of electronic-based medical record management. Moreover, unlike the present claims, claim 1 of Example 42 recited a specific, novel combination of additional elements that integrated the abstract idea of methods of organizing human activity into a practical application because they provided a specific improvement over prior art systems. In stark contrast, the present claims have an arbitrary arrangement of additional elements (in that the system, processing devices or processors are positioned or arranged arbitrarily in that moving their placement effects nothing in terms of claim scope, interpretation or infringement) that are also covered by the above-cited prior art. 
Hence, at best, the present claims are more similar to claim 2 of Example 42 because they merely recite generic computing components such as systems and processing devices that generally “apply” the concept of organizing human activity (in this case matching and pairing offers) in a computing environment. 
The Examiner also respectfully disagrees with Applicants’ arguments on pages 11-13 of the Amendment that the even if the claims are directed to an abstract idea, they still somehow integrate the abstract idea of methods of organizing human activity into a practical application and also contain an inventive concept that is “significantly more” than the judicial exception or abstract idea of methods of organizing human activity. This is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the implicit processor (claim 1), the system (claim 11), and the processing device (claim 11) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving a plurality of offers for resources (e.g., the human act of receiving data); transmitting the plurality of the offers for resources to a blockchain network entity, wherein the plurality of the offers for resources are structured as a first set of transaction requests (e.g., the human act of transmitting data to another human being e.g. the blockchain network entity that manages blockchain networks or blockchains); constructing a request for resources (e.g., the human act of constructing data by hand-written and/or mental calculations or analysis); transmitting the plurality of the requests for resources to the blockchain network entity, wherein the plurality of the requests for resources are structured as a second set of transaction requests (e.g., the human act of transmitting data again); and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol, wherein the matched offers and requests are each recorded to a blockchain as a block, wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation (e.g., the human act of applying algorithms or techniques or mathematical formula to data, which includes a Raft Consensus protocol and dealing with data structured like a blockchain). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.  
To also further reiterate, the claimed “Raft Consensus Protocol” is also clearly a mere abstract algorithm that can be applied by a human being in any type of mental or hand-written analysis. Thus, regardless of how “specific” it is, this limitation is meaningless in terms of an improvement to technology or a technical field, as further discussed below.
Moreover, contrary to Applicants’ arguments made generally on pages 11-13 of the Amendment that the claims recite additional elements that amount to “significantly more” than the supposed abstract idea, the Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., processors, systems or processing devices) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of allocating resources or matching/pairing offers. Moreover, the present claims are directed to a business solution (being able to more efficiently allocate resources or match/pair offers) to a business problem (the inefficiencies and obstacles in allocating resources or matching/pairing offers) in a business field (allocating resources or matching/pairing offers for e.g., philanthropy), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). 
The Examiner also had unquestionably complied with the criteria set forth by the Berkheimer memorandum. First, the facts of the Berkheimer case are also distinguishable from the present claims at hand:
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)… Here, the specification explains that the parser ‘determines and extracts components of the standardized document or item representation’ and reassembles the components ‘into composite output files.’ '713 patent at 3:61-4:17. Even though the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. The parsing and comparing of claims 1-3 and 9 are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Thus, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as matching and pairing offers. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Moreover, the present 35 U.S.C. 101 rejection meets all the four prongs of the Berkheimer memorandum test in that in the Step 2B analysis, an additional element is not well-understood, routine or conventional until the Examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
(1) Examiner has cited portions of Applicants’ Specification clearly stating the generic computing component aspect of the additional elements. See 35 U.S.C. 101 rejection above.
(2) As above, Examiner has cited to one or more court decisions discussed in MPEP 2106.05(d)(II) noting the well-understood, routine, and conventional nature of the additional elements. See, e.g., Versata cited above. 
(3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. See the patent publications of Tietzen and Schvey above; and 
(4) A statement that Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). See statements interpreting the above-cited prior art reading on the claims.  
Thus, the conditions under Berkheimer and its memo have been undeniably met here.
Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims  1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 13-14 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are rendered moot in light of the new grounds of rejection that cite the new reference of Schvey et al., U.S. Pat. Pub. 2018/0349621 A1 (“Schvey”), which, when combined with the rest of the above-cited prior art reference(s), teach, suggest and disclose all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). Thus, claims 1-20 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Kempf et al., U.S. Pat. Pub. 2019/0058709 A1 – for disclosing similar subject matter to the present claims, e.g., “RAFT consensus protocol” (para. [0051]).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
 
March 19, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 24, 2021